Citation Nr: 1520645	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  99-20 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

2.  Entitlement to a rating in excess of 30 percent for a post-operative Bristow procedure of the right shoulder, with degenerative changes (right shoulder disability).

3.  Entitlement to an initial compensable rating for a right shoulder scar.

4.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from October 1979 to December 1988.

This case initially came to the Board of Veterans' Appeals (Board) on appeal from a November 1998 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that reduced the rating for the Veteran's service-connected right shoulder disability from 30 to 20 percent, effective February 1, 1999.  A November 2007 rating decision granted a 30 percent evaluation for his right shoulder disability, effective August 20, 2007.

An August 2014 rating decision denied service connection for GERD and granted service connection for a right shoulder scar, that was assigned an initial noncompensable disability evaluation, effective April 14, 2011.

In July 2012, the Veteran testified during a hearing at the RO before the undersigned.  A transcript of the hearing is of record.

In a December 2012 decision, the Board restored a 30 percent rating for the Veteran's right shoulder disability, from February 1, 1999 to August 19, 2007, and denied a rating in excess of 30 percent for the shoulder disability.  At that time, the Board remanded the Veteran's claim for a TDIU to the Agency of Original Jurisdiction (AOJ) for further development.

The Veteran appealed that portion of the Board's December 2012 decision that denied a rating in excess of 30 percent for his service-connected right shoulder disability to the United States Court of Appeals for Veterans Claims (court).  The VA General Counsel and the Veteran's attorney filed a Joint Motion for Remand in March 2014.  The Joint Motion was premised on the Board's failure to discuss why a higher schedular rating or referral for an extraschedular rating under 38 C.F.R. § 3.321 (2014) was not warranted, and its failure to address the Veteran's functional impairment in determining if a higher rating was warranted.  Consistent with the March 2014 Joint Motion, the court vacated that part of the Board's decision that denied a rating in excess of 30 percent for right shoulder disability and remanded the matter to the Board for further action.

In November 2013, the Veteran's representative filed a claim for entitlement to dependency allowance pursuant to 38 U.S.C. § 1115.  The matter is referred to the AOJ for appropriate development and consideration.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In the March 2014 Joint Motion, the parties agreed that the Board should discuss why a higher schedular rating or referral for an extraschedular evaluation under 38 C.F.R. § 3.321was not warranted.   See Joint Motion at page 2.

The parties also agreed that the Board should address the Veteran's functional impairment in determining if a higher rating was warranted under 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2014), that evaluates shoulder disability.  See Joint Motion at pages 2-3.  See e.g., Mitchell v. Shinseki, 25 Vet. App. 32, 43-44 (2011) (recognizing that limitation of functional ability during flare-ups should be considered).  

The Veteran reported that, during flare-ups, his shoulder disability caused him to be unable to write or grip.  The parties agreed that the Board should address whether impairment of the ability to grip, write, or grasp objects, was contemplated by the shoulder diagnostic codes.  See Thun v. Peake, 22 Vet. App. 111 (2008); Joint Motion at page 3.

The Veteran last underwent VA examination regarding his service-connected right shoulder disability in September 2013 and it was noted that he denied having flare-ups.  The examiner did not, however, indicate whether there was additional functional limitation in terms of the degree of additional limitation due to weakened movement and pain of the shoulder.  The examination report does not meet the requirements imposed by Mitchell v. Shinseki, 25 Vet. App. at 32 (where pain is noted on range of motion testing, the examiner was required to specify whether there was additional functional loss due to pain).  See also Joint Motion at page 3.

An addendum opinion is required.

The Veteran is currently in receipt of a 30 percent disability rating for right shoulder disability under 38 C.F.R. § 4.71a, Diagnostic Code 5201, that evaluates limitation of arm motion.  To warrant a 40 percent rating for the major arm, limitation of arm motion to 25 degrees from the side must be shown.  Alternatively, the evidence must show an increase is warranted under alternate criteria, or on an extra-schedular basis.

Under § 3.321(b)(1), an extra-schedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

On remand, a VA medical opinion should be obtained to identify all right shoulder disability symptoms over the course of the appeal period, to include the effects of the disability on the Veteran's ordinary life and occupation.

Following determination of the Veteran's employment status, and upon conclusion of the remaining Remand directives, consideration must be given as to whether the record suggests an exceptional or unusual disability picture so as to be referred to the VA Under Secretary for Benefits or Director of Compensation and Pension (C&P) Service, for consideration of the assignment of an extra-schedular disability rating.  In this regard, the Board notes that it is improper for the Board to consider, in the first instance, entitlement to an extra-schedular disability rating.  See Thun v. Peake, 22 Vet. App. at 111; Bagwell v. Brown, 9 Vet. App. 157, 158 (1996); Floyd v. Brown, 9 Vet. App. 88, 94 (1996).

An October 2014 Expert Independent Medical Review, prepared by D.B., M.D., an orthopedic surgeon, is to the effect that the Veteran was totally precluded from all types of substantially gainful employment due to his service-connected right shoulder disability since 2012.  A November 2014 Individual Unemployability Assessment by C.B., a vocational consultant, concludes that the Veteran's right shoulder disability prevented him from securing or following a substantially gainful occupation, including a sedentary occupation, since February 2010.

The Veteran does not currently meet the percentage requirements for a TDIU under 38 C.F.R. § 4.16(a) (2014).  Nevertheless, VA policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage evaluations.  38 C.F.R. § 4.16(b).  The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of C&P for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).

According to an August 2013 record in the claims file, the Veteran completed his employment goals through the Vocational Rehabilitation & Education (VR&E) program.  He was rehabilitated into gainful employment in August 2002.  The Veteran's vocational rehabilitation folder should be associated with the claims file.  

In September 2013, the Social Security Administration (SSA) provided the RO with a compact disc of records considered in the Veteran's claim for SSA disability benefits.  The RO reviewed the records, according to the September 2013 supplemental statement of the case (SSOC).  The SSA records should be printed and associated with the Veteran's electronic claims file.

The file contains medical records regarding the Veteran's treatment at the VA medical center (VAMC) in Gainesville and the Jacksonville VA Outpatient Clinic (OPC), dated to August 2014.  Recent medical records should be obtained.

The August 2014 rating decision, in part, denied service connection for GERD and granted service connection for a right shoulder scar, that was assigned an initial noncompensable rating.  In a December 2014 statement, the Veteran's attorney disagreed with the RO's decision.  The Board construes the attorney's statement as a notice of disagreement.  The issues must be REMANDED, so that the RO can issue a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1. Issue a statement of the case regarding the matters of entitlement to service connection for GERD and an initial compensable rating for a right shoulder scar.  If, and only if, the Veteran timely perfects an appeal as to the matters, should these claims be returned to the Board.

2. Associate the Veteran's Vocational Rehabilitation & Education folder with his claims file.

3. Print the Veteran's SSA records from the compact disc provided by the SSA and associate the records with his electronic claims file.

4. Obtain all medical records regarding the Veteran's treatment at the VA Jacksonville Outpatient Clinic and VAMC in Gainesville, dated since August 2014, and from any additional VA and non-VA medical provider identified by him.  

If any requested records cannot be obtained, the appellant must be notified of the attempts made and of what additional actions will be taken with regard to his claim.

5. Ask the September 2013 VA orthopedic examiner to review the claims file and provide an opinion as to whether there is any additional functional limitation of the right shoulder in terms of the degree of additional limitation due to weakened movement and pain.

The examiner is advised that the Veteran is competent to report limitation of motion during flare-ups.

If deemed necessary, or if the September 2013 examiner is unavailable, the Veteran should be scheduled for a VA clinical examination and thereafter an opinion should be proffered.  If the examiner is unable to answer this inquiry, reasons for this inability should be provided.

The examiner should report whether there is additional limitation of motion due to weakened movement, excess fatigability, incoordination, flare-ups, or pain. 

The examiner should report the additional functional limitation in degrees of additional limitation due to weakened movement, excess fatigability, incoordination, flare-ups, or pain.

The examiner should report if the right shoulder disability causes impairment of the Veteran's ability to write or grip during flare-ups.

If the examiner is unable to answer these questions, reasons for this inability should be provided.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected right shoulder disability would be sufficient to preclude him from securing and following gainful employment for which his education and occupational experience would otherwise qualify him. 

A rationale should be provided for all opinions rendered. 

6. The AOJ should review the examination report to ensure that it contains all information necessary to rate the service-connected right shoulder disability.

7. Then, refer the Veteran's case to VA's Director of C&P for consideration of entitlement to an extra-schedular rating for right shoulder disability, under 38 C.F.R. § 321(b)(1), and consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b). 

8. If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




